Citation Nr: 9908112	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-16 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a deformed 
duodenal bulb.

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government for over seven months during this service.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that established service connection for a deformed 
duodenal bulb.  A notice of disagreement was received in May 
1994.  A statement of the case was issued in May 1995.  A 
substantive appeal was received from the veteran in June 
1995. 

This matter also came before the Board from a May 1995 
decision by the VA RO in that established service connection 
for PTSD.  A notice of disagreement was received in June 
1995.  A statement of the case was issued in July 1997.  A 
letter received from the veteran's representative in August 
1997 is construed to be a substantive appeal. 

Finally, this matter also came before the Board from a June 
1997 decision by the VA RO that denied the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.  A notice of disagreement was 
received in August 1997.  A statement of the case was issued 
in December 1998.  A statement of the veteran's 
representative in lieu of VA Form 646 received in March 1999 
is considered by the Board to be a substantive appeal. 


REMAND

In a statement received in June 1997, the veteran requested a 
hearing before a member of the Board at the RO (i.e. a Travel 
Board hearing).  However, it does not appear that such a 
hearing was scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the veteran for a Travel 
Board hearing and properly notify him of 
this hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (1998). 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case pending completion of 
the requested development




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


